mandamus is an extraordinary remedy, and it is within the discretion of
                  this court to determine if a petition will be considered.    See Poulos v.
                  Eighth Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982);
                  see also State ex rel. Dep't Transp. v. Thompson, 99 Nev. 358, 360, 662
P.2d 1338, 1339 (1983). Because petitioner has an adequate remedy at
                  law to challenge the district court's ruling by way of an appeal should he
                  be convicted, see Williams v. Eight Judicial Dist. Court, 127 Nev.   ,
                  262 P.3d 360, 365 (2011) (emphasizing that "generally this court will not
                  consider writ petitions challenging evidentiary rulings, as those rulings
                  are discretionary and there typically is an adequate remedy in the form of
                  an appeal following an adverse final judgment"), we
                              ORDER the petition DENIED.




                                          Parraguirre


                                            , J.
                  Douglas




                  cc:   Hon. Douglas Smith, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    en